Case 2:20-cv-09431-MCS-PVC Document 46 Filed 11/16/20 Page1lof1 Page ID #:493

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES — GENERAL

Case No. CV20-9431 MCS (PVCx) Date November 16, 2020
Title Nike Inc. v. Warren Lotas et al

 

 

 

Present: The Honorable Mark C. Scarsi, United States District Judge

 

 

Stephen Montes Kerr Court Smart
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):

Christopher J. Renk
Michael J. Harris
Rhonda R. Trotter

Karin G. Pagnanelli
Geoffrey A. Lottenberg

Proceedings: PLAINTIFF’S MOTION FOR PRELIMINARY
INJUNCTION RE TRADEMARK (DKt. No. 19)

The motion hearing is held telephonically. Counsel, the Court, and court staff all
appear in that manner. Recording or re-broadcasting of the proceedings is strictly
prohibited.

The motion hearing is held. Counsel address the Court. The Court takes the Motion
for Preliminary Injunction re Trademark [19] UNDER SUBMISSION and a ruling

will be issued.

IT IS SO ORDERED.

 

: 20
Initials of Deputy Clerk SMO

 

Page 1 of 1 CIVIL MINUTES — GENERAL
